Citation Nr: 9922840	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  97-05 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for the 
residuals of a gunshot wound to the right thigh, muscle group 
XIV. 


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel
INTRODUCTION

The veteran had active service from July 1948 to July 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Los Angeles, 
California, regional office (RO) of the Department of 
Veterans Affairs (VA).  It was originally before the Board in 
February 1999, but was remanded to the RO in order to clarify 
the veteran's representation, and to determine whether or not 
he desired another hearing.  The case has been returned to 
the Board for appellate review. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained insofar 
as possible by the RO.

2.  The veteran sustained a gunshot wound to the right thigh, 
muscle group XIV, with a retained foreign body in November 
1950; the wound was cleaned and bandaged, and the veteran was 
returned to partial duty after a two month hospitalization.

3.  The veteran's current residuals of a gunshot wound to the 
right thigh, muscle group XIV, are productive of no more than 
moderately severe symptoms, including pain and subjective 
complaints of weakness.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 30 
percent for the residuals of a gunshot wound to the right 
thigh, muscle group XIV, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.49, 4.51, 4.55, 
4.56, Code 5314 (1996); 38 C.F.R. §§ 4.7, 4.40, 4.73, Code 
5314 (1998).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his service connected residuals of 
a gunshot wound to his right thigh have increased in severity 
to such an extent that a higher evaluation is merited.  He 
argues that his disability is productive of a large amount of 
pain, which made it difficult to be employed without frequent 
breaks.  

Initially, the Board finds that the veteran's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  An allegation of 
increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed to their full extent and that the VA has met its 
duty to assist.  White v. Derwinski, 1 Vet. App. 519 (1991); 
Godwin v. Derwinski, 1 Vet. App. 419 (1991).  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's disability is evaluated under the rating code 
for injuries to muscle group XIV.  The Board notes that the 
regulations governing the evaluation of muscle injuries were 
amended effective July 3, 1997.  62 Fed. Reg. 30235 (June 3, 
1997).  When a law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the veteran will apply.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  A review of the January 1998 
Supplemental Statement of the Case demonstrates that the 
hearing officer considered the veteran's claim under the new 
regulations.  Therefore, the claim is ready for appellate 
review, and the Board must consider the veteran's claim under 
both the old and new regulations.

The veteran's residuals of a gunshot wound to the right thigh 
are evaluated under the rating code for injuries to Muscle 
Group XIV.  The function of this muscle group includes 
extension of the knee, simultaneous flexion of hip and 
flexion of knee, tension of fascia lata and iliotibial 
(Maissiat's) band, acting with Muscle Group XVII in postural 
support of the body, and acting with hamstrings in 
synchronizing hip and knee.  The muscles of the anterior 
thigh group include the sartorius, the rectus femoris, the 
vastus externus, the vastus intermedius, the vastus internus, 
and the tensor vaginae femoris.  Severe disability of Muscle 
Group XIV is evaluated as 40 disabling.  Moderately severe 
disability is evaluated as 30 percent disabling.  Moderate 
disability is rated as 10 percent disabling.  Slight 
disability is evaluated as zero percent disabling.  38 C.F.R. 
§ 4.73, Code 5314 (1996), and 38 C.F.R. § 4.73, Code 5314 
(1998).  This portion of the regulations did not undergo any 
substantive changes in July 1997.  

Under the regulations in effect prior to July 3, 1997, muscle 
function was based on the ability of the muscle to perform 
its full work and not solely on its ability to move a joint. 
38 C.F.R. § 4.51 (1996).  The whole track of the missile was 
envisaged, including any bony or nerve involvement. 38 C.F.R. 
§ 4.49 (1996).

In accordance with the provisions of 38 C.F.R. § 4.54 (1996) 
(muscle groups), disabilities due to residuals of muscle 
injuries were rated on the basis laid down in §§ 4.55 (1996) 
and 4.56 (1996) and on the type of disability pictures 
appended to the ratings listed.  The type of disability 
pictures were based on the cardinal symptoms of muscle 
disability (weakness, fatigue, pain, uncertainty of movement) 
and on the objective evidence of muscle damage and the 
cardinal signs of muscle disability (loss of power, lowered 
threshold of fatigue and impairment of coordination).

In relevant part, the regulations in effect prior to July 
1997 state that moderately severe disability of the muscles 
contemplated the type of injury characterized by through and 
through or deep penetrating wound by a small high velocity 
missile or large missile of low velocity, with debridement or 
with prolonged infection or sloughing of soft parts, and 
intramuscular cicatrization. The history and complaints 
included service department or other sufficient evidence 
showing hospitalization for a prolonged period in service for 
treatment of a wound of a severe grade. The record reflected 
consistent complaints of the cardinal symptoms of muscle 
wounds, and evidence of unemployability because of inability 
to keep up with work requirements was to be considered. The 
objective findings of moderately severe muscle damage 
included entrance and (if present) exit scars relatively 
large and so situated as to indicate the track of the missile 
through important muscle groups. Indications on palpation of 
moderate loss of deep fascia, or moderate loss of muscle 
substance or strength or endurance of muscle groups involved 
(compared with sound side) give positive evidence of marked 
or moderately severe loss.  38 C.F.R. § 4.56(c) (1996).

38 C.F.R. § 4.56(d) (1996) stated that the type of injury 
required for severe disability included shattering bone 
fracture with extensive debridement or prolonged infection 
and sloughing of the soft parts.  The history and complaints 
were as those for a moderately severe disability, in 
aggravated form.  Objective findings of severe muscle 
disability included extensive, ragged, depressed, and 
adherent scars of the skin so situated as to indicate wide 
damage to muscles, and X-ray evidence of minute multiple 
scattered foreign bodies.  In addition, palpation should have 
showed moderate or extensive loss of deep fascia or muscle 
substance, severe impairment of strength and endurance on 
testing when compared to the positive side, and atrophy of 
muscle groups not included in the track of the missiles.

Under the relevant portions of the regulations in effect 
since July 1997, disabilities resulting from muscle injuries 
shall be classified as slight, moderate, moderately severe or 
severe.  For moderately severe disability of muscles, the 
type of injury will be a through and through or deep 
penetrating wound by a small high velocity missile or large 
low-velocity missile, with debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring.  The 
service department record or other evidence should show 
hospitalization for a prolonged period for treatment of the 
wound, as well as evidence of consistent complaints of 
cardinal signs and symptoms of muscle disability and, if 
present, evidence of inability to keep up with work 
requirements.  Objective findings should include entrance and 
(if present) exit scars indicating track of missile through 
one or more muscle groups, and indications on palpation of 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with sound side.  Tests of 
strength and endurance when compared with the sound side will 
demonstrate positive evidence of impairment.  38 C.F.R. 
§ 38 C.F.R. § 4.56(d)(3).  

Severe disability of muscles is evidenced by a through and 
through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  The evidence 
will include service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of the wound, and records of consistent complaints of 
cardinal signs and symptoms of muscle disability, worse than 
those shown for moderately severe muscle injuries, and, if 
present, evidence of inability to keep up with work 
requirements.  There will be objective findings such as 
ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track, palpation showing loss of 
deep fascia or muscle substance, or soft flabby muscles in 
wound area, muscles that swell and harden abnormally in 
contraction, and tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side that indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability: X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile, adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle, diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests, visible or measurable 
atrophy, adaptive contraction of an opposing group of 
muscles, atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle, and induration or atrophy of an 
entire muscle following simple piercing by a projectile.  
38 C.F.R. § 4.56(d)(4).  

For the evaluation of muscle disabilities, a comminuted 
fracture with muscle or tendon damage will be rated as a 
severe injury of the muscle group involved unless, for 
locations such as in the wrist or over the tibia, evidence 
establishes that the muscle damage is minimal.  A through-
and-through injury with muscle damage shall be evaluated as 
no less than a moderate injury for each group of muscles 
damaged.  For VA rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 4.56.

The service medical records show that the veteran was wounded 
in action by enemy rifle fire in Korea in November 1950.  The 
initial records from the battalion aid station show that the 
wound was cleaned and dressed.  The fragment could not be 
located.  The veteran was transferred to a clearing station 
the following day.

Hospital records from December 1950 give the history of the 
veteran's wound.  He was noted to have sustained a gunshot 
wound that penetrated the right thigh in November 1950.  The 
injury was in the medial aspect of the right thigh near the 
perineum.  The veteran did not lose consciousness, and the 
blood loss was not excessive.  The wound was cleaned and 
dressed at the aid station, and then redressed the following 
day at the clearing station.  He had then been transferred to 
hospitals in Japan, where he was re-examined, redressed, and 
X-rayed.  Afterwards, he was then transferred to a hospital 
in the United States.  

The hospital records show that the veteran was ambulatory on 
admission.  An X-ray study revealed a single one by two and a 
half centimeter metallic foreign body lying against the 
obturator muscle on the right within the pelvic cavity at the 
level of attachment of the ligamentum teres.  There was no 
bone involvement.  The veteran was initially scheduled for 
removal of the object, but it was later determined the 
removal would be a difficult procedure due to the depth in 
which it was imbedded.  It was also felt that the object was 
not lodged in a precarious position.  Therefore, the 
operation was not performed.  During the hospitalization, the 
veteran's only complaint was that he was unable to lift or 
bend his leg to the full extent.  The veteran was returned to 
limited duty before the end of January 1951.  The diagnoses 
at discharge included wound, missile, gunshot, penetrating 
right thigh, healed on admission.  

The veteran's July 1951 discharge examination noted that the 
veteran had a history of a battle wound in the pelvis.  He 
stated that he had some trouble, but that it did not 
incapacitate him.  He refused further treatment, and did not 
have any current complaints.  

After discharge from service, entitlement to service 
connection for residuals of a gunshot wound of the right 
thigh involving muscle group XIV was established in a 
November 1951 rating decision.  A 30 percent evaluation was 
established for this disability.  

At a VA examination conducted in February 1952, the history 
of the veteran's wound was noted.  A scar was located in the 
right leg near midline under the scrotum where the bullet 
entered and traversed back into the pelvis.  It gave him very 
little difficulty, but there was some pain around the 
buttocks on prolonged walking or standing.  There was no 
tenderness anywhere, and no limitation of motion of the 
extremities or back.  

An additional rating decision was issued by the RO in March 
1952.  The decision confirmed and continued the 30 percent 
evaluation.  This evaluation currently remains in effect and 
is protected.  See 38 C.F.R. § 3.951(b) (1998).  

The current evidence for consideration includes VA treatment 
records dated from June 1996.  These records show that the 
veteran complained of cramps of the legs and feet at rest.  
The provisional diagnosis was peripheral vascular disease.  
Additional records show that the pain was located primarily 
in the right foot. 

The report of a VA muscle examination conducted in July 1996 
noted that the veteran had sustained a gunshot wound to the 
right pelvic area during service.  He had been hospitalized 
for approximately three months.  No surgery had been 
performed.  The veteran had experienced pain in the groin 
going down the leg into the forefoot associated with burning 
pain.  It occurred at rest as well as with activity.  It 
occasionally awakened him at night and forced him to get up 
and walk around.  He did not have any specific weakness of 
which he was aware.  He had been told that he might require 
some vascular surgery.  He gave a history of having been 
examined in 1986, when he was told that there were no 
localizing neurologic signs, but there was possible injury to 
the obturator nerve branches.  No surgery was recommended 
unless the pain became too severe.  The veteran complained of 
cramping in his leg.  He had formerly worked as a truck 
driver, but had problems with prolonged sitting due to the 
burning pain going down his leg.  He also operated heavy 
equipment and had to get up and stand every so often.  The 
veteran said that this caused problems, which forced him to 
retire.  

On examination in July 1996, an old entrance wound was noted 
in the right groin at the adductor crease.  His strength was 
normal throughout the hip, knee, and calf with the exception 
of slight weakness of the right quadriceps, which was 
basically a good plus.  His sensation was grossly intact to 
pin prick and light touch.  There was no sign of any atrophy 
in the thigh or calf.  An X-ray study of the pelvis showed a 
retained metallic foreign body in the obturator foramen.  The 
hip joint appeared to be satisfactory.  The impressions 
included status post gunshot wound to the right thigh with 
intrapelvic penetration.  His symptoms could be consistent 
with obturator nerve injury, which could cause some burning 
pain going down into the thigh.  The foot symptoms were said 
to be consistent with a neuroma, and were independent of the 
thigh wound.  The examiner did not see any localizing 
weakness or limited motion in any extremity.  If there was a 
nerve problem, it could cause difficulty with prolonged 
sitting, and he would need to limit his activities and move 
around occasionally.  Vascular problems were also noted.  

The veteran also underwent a VA examination of the peripheral 
nerves in July 1996.  He was noted to complain of constant 
aches of the right thigh and calf.  These had become worse 
with walking for the past year.  The veteran was said to have 
received injections from the VA for his right hip pain within 
the past two years.  He complained that his right lower 
extremity gave out due to pain, and that he fell six months 
ago.  The veteran had worked in steelmills after service, and 
then for 25 years as a truck driver.  He had retired from 
truck driving in 1981 due to right foot numbness.  On 
examination, the motor functions of the lower extremities 
were 5/5 bilaterally with much giveway.  He could squat and 
raise, and toe and heel walk without difficulty.  Tone was 
within normal limits throughout.  The straight leg raising 
was positive for pain on the right.  There was no pain to 
palpation of the right leg.  The diagnosis was no clinical 
evidence of sensory or motor dysfunction of the lower 
extremities.  

Additional VA treatment records from July 1996 to September 
1996 indicate that the veteran continued to have complaints 
concerning his lower extremities.  July 1996 records indicate 
that the veteran was experiencing bilateral foot pain after 
walking, and he was being followed by the vascular clinic.  
Other July 1996 records note that the veteran had a long 
history of right lower extremity pain secondary to a gunshot 
wound, and he was followed by the neurology clinic and 
orthopedics.  July 1996 records from the VA vascular clinic 
state that the veteran complained of cramping in the lower 
extremities for the past 20 years.  The cramping had 
increased over the past six months.  He could walk one block 
before the cramping would start.  On examination, the pulses 
of both lower extremities were reduced, and both feet felt 
cold.  The assessment was bilateral claudication of the lower 
extremities.  A Doppler study of the legs showed that the 
arm-ankle indices were abnormal bilaterally, and consistent 
with the veteran's symptoms.  September 1996 records indicate 
that the veteran continued to have resting pain in the ball 
of his right foot, as well as burning and constant pain.  A 
September 1996 Doppler study found that the arm-ankle indices 
were stable bilaterally since the July 1996 examination.  The 
assessment was claudication, stable.  

Private medical records dated from January 1997 to March 1997 
are contained in the claims folder.  These records show that 
the veteran was admitted to a private hospital for vascular 
evaluation in January 1997.  The diagnoses included severe 
peripheral vascular disease, and recent onset of atrial 
fibrillation.  The veteran said that he was unable to walk 
even half a block without having to stop due to pain in the 
thigh, calf, or buttock.  There was no history of stroke, 
diabetes, or high blood pressure, but there was a history of 
a previous myocardial infarction.  The neuromuscular 
examination stated that there was evidence of a bullet wound 
in the right hip of which the fragmentations were still 
embedded in the area of the iliac crest.  Following the 
examination, the impression was severe aortoiliac occlusive 
disease with secondary claudication.  The veteran underwent a 
right common femoral to above-knee popliteal non-reverse 
saphenous vein bypass graft, and a intraoperative 
percutaneous transluminal balloon angioplasty of the left 
lower extremity.  

The veteran was afforded a hearing before a hearing officer 
at the RO in March 1997.  He reported burning pain on the 
inside of his thigh at all times.  He rated the pain at about 
a six on a scale of one to ten.  The pain was increased with 
working, and he stated that he was asked to leave a couple of 
jobs as an equipment operator due to the need to step off the 
equipment and stand up to alleviate his pain.  He would do 
this two or three times each day.  The veteran was now 
retired from working.  He walked stiffly, and felt like there 
was something wrong in his hip.  He would have to stop 
walking after half a block.  The veteran denied that there 
was swelling or atrophy of the right leg.  In addition, he 
denied any tenderness to touch.  The veteran noted that he 
had recently undergone vascular surgery, which he felt 
improved the symptoms in his foot but not his leg.  The 
veteran's wife testified that she had noticed he walked with 
a limp.  See transcript.

The veteran underwent a VA examination of the peripheral 
nerves in November 1997.  He was noted to have severe 
peripheral vascular disease, and to have complaints of right 
lower extremity weakness, burning, and numbness.  He denied 
any shooting pains, but described cramping of the right lower 
extremity that increased with exercise and was alleviated 
with rest.  It was localized to the calf.  The veteran was 
limited by his pain, and could only walk half a block at 
most.  He used a cane to ambulate except for very short 
distances.  There was also numbness of the right knee that 
did not conform to normal anatomical or peripheral nerve 
distribution.  The veteran said that there had been a change 
in subjective weakness recently.  The history of vascular 
surgeries for his lower extremities was noted.  He added that 
there had been no decrease in his symptoms following his 
surgeries.  The history of the gunshot wound was noted, and 
this was said to result in chronic pain of the right groin.  
The past medical history included right lower extremity 
weakness and pain which the veteran dated to his right thigh 
injury, and status post vascular surgery. 

On examination in November 1997, the scars from his surgeries 
were noted.  The capillary refill was diminished bilaterally 
in the lower extremities.  The motor examination revealed 
normal bulk except for some minimal right calf atrophy.  Tone 
was normal.  Strength was 5/5, except for possibly 5-/5 in 
the right lower extremity.  This was felt to be give way 
weakness attributed to the cramping pain that occurred with 
strength testing.  The sensory examination was normal except 
for subjective light touch, pinprick, and temperature 
sensation around the right knee.  Coordination was normal, as 
was gait and arm swing.  Steppage was decreased bilaterally, 
and the veteran was not able to tandem, toe, or heel walk.  
The deep tendon reflexes were 2+ throughout.  An 
electromyography study conducted at this time was normal for 
the right lower extremity, and there was no evidence of right 
femoral nerve injury.  The testing of the right quadriceps 
and adductors obturator was normal.  The impression was that 
the veteran most likely suffers from severe peripheral 
vascular disease that was not alleviated by the recent 
interventions.  The veteran was concerned that his symptoms 
were the result of his 1950 injury (gunshot wound), but the 
examiner stated that it was most likely they were related to 
the vascular disease.  

The veteran appeared at a hearing before the undersigned 
member of the Board at the RO in September 1998.  He 
testified that he had been employed as a truck driver and 
heavy equipment operator for most of his life, but that he 
could not work anymore due to the pain.  He said he had been 
fired from a couple of jobs because of his need to stop and 
straighten out his leg.  He currently used a cane to walk due 
to the pain, and he was unable to walk for more than one 
block.  The veteran noted that he had tried to work in other 
fields of employment such as security, but that he was unable 
to perform the required duties due to pain.  The veteran said 
that he also had a back disability, but this had never given 
him any problems.  He had pain that radiated into his right 
leg, but not his left leg.  The veteran noted that he could 
only sit in a car for so long before he had to stand up and 
walk around.  Basically, any activity or position if held for 
a prolonged period would cause pain.  He stated that his 
right leg felt asleep from the knee almost to the waist on 
the inside of the leg.  The veteran further noted that there 
was weakness in his leg, and that if he was not careful he 
would fall if he moved too fast.  See transcript. 

After careful review of the veteran's contentions and the 
evidence of record, the Board is unable to find that 
entitlement to an increased evaluation for the residuals of a 
gunshot wound to the right thigh is warranted.  The evidence 
does not show that the veteran's symptoms are greater than 
moderately severe under either the old or new regulations.  

As noted earlier, the cardinal signs and symptoms of muscle 
disability under both the old and new regulations are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement.  
38 C.F.R. § 4.54 (1996); 38 C.F.R. § 4.56(c).  Similarly, 
both the old and new regulations require a very similar 
history and symptomatology to demonstrate severe disability 
of the muscles.  See 38 C.F.R. § 4.56(d) (1996); 38 C.F.R. 
§ 4.56(d)(4).  

In this case, the veteran's primary complaints include pain 
with walking, or with sitting in the same position for an 
extended period of time.  He states that the pain is located 
in his upper thigh near the hip, but that it radiates into 
the right leg, especially from the knee to the thigh.  The 
veteran also complains of some weakness of the right leg.  
The service medical records show that the missile penetrated 
so deeply that removal was not attempted, and that the 
veteran was hospitalized for two months.  The veteran has 
testified that his disability adversely affected his ability 
to work due to the need to stop and rest his leg.  Current X-
ray studies confirm that the foreign body has not been 
removed.  However, the service medical records are negative 
for evidence of bone fracture, prolonged infection, or 
intramuscular binding or scarring.  None of the medical 
records describe the scar as ragged, depressed, or adherent.  
There is no evidence of swelling of the relevant muscles, or 
of atrophy.  Strength testing has indicated that the relevant 
muscles are no worse than 5-/5.  The sensory examinations 
have been normal except for some light changes near the right 
knee.  The motor functions and range of motion were described 
as normal at the July 1996 VA examination.  It was noted that 
the veteran's symptoms could be consistent with an obturator 
nerve injury, but the examination of the peripheral nerves 
conducted at that time was negative for evidence of sensory 
or motor dysfunction.  

The November 1997 VA examination stated that the veteran's 
coordination was normal.  The November 1997 electrodiagnostic 
testing was also negative for right femoral nerve injury.  
The veteran's history of bilateral peripheral vascular 
disease is well documented in the medical record, and the 
November 1997 VA examiner opined that the veteran's symptoms 
were most likely the result of the peripheral vascular 
disease.  There is no contradictory medical opinion contained 
in the claims folder.  The private medical records note the 
residuals of a gunshot wound only by way of history, and all 
the private treatment records are also concerned with the 
veteran's peripheral vascular disease.  While the Board does 
not wish to minimize the veteran's complaints of pain, his 
symptomatology does not more nearly resemble that required 
for a severe disability of muscle group XIV, and the 
preponderance of the evidence is clearly against the 
veteran's claim under both the old and new regulations.  
38 C.F.R. § 4.56 (1996); 38 C.F.R. §§ 4.7, 4.56.  

In reaching this decision, the Board has considered the 
argument of the veteran's representative that the November 
1997 VA examination was inadequate for rating purposes, in 
that it did not contain information required for the 
evaluation of the veteran's disability such as the range of 
motion of the right leg, and the effects of pain and 
weakness.  However, the veteran's muscle injuries are rated 
primarily on the basis of damage to the underlying tissue, 
not strictly on the basis of pain.  Furthermore, the Board 
notes that all of this information is contained in the July 
1996 VA examination and the November 1997 examiner attributed 
many of the current symptoms to peripheral vascular disease.  
Therefore, an additional examination is not required.  


ORDER

Entitlement to an evaluation in excess of 30 percent for the 
residuals of a gunshot wound to the right thigh, muscle group 
XIV, is denied. 




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


 

